UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934. For the quarterly period ended June 30, 2012 TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 000-12122 APOLLO SOLAR ENERGY, INC. (Exact name of registrant as specified in its charter) Nevada (State or other jurisdiction of incorporation or organization) 84-0601802 (I.R.S. Employer Identification No.) No. 485 Tengfei Third, Shuangliu Southwest Airport Economic Development Zone, Shuangliu, Chengdu People’s Republic of China, 610207 (Address of principal executive offices) Registrant’s Telephone Number, Including Area Code: +86 (28) 8562-3888 Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days.Yes ý No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes ý No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company ý (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Act).Yes o No ý There were 49,377,038 shares of common stock outstanding as of August 14, 2012. APOLLO SOLAR ENERGY, INC. TABLE OF CONTENTS TO QUARTERLY REPORT ON FORM 10-Q For the Quarterly Period Ended June 30, 2012 ITEM Page PART I FINANCIAL INFORMATION 3 Item 1. Financial Statements 3 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 15 Item 3. Quantitative and Qualitative Disclosures About Market Risk 21 Item 4. Controls and Procedures 21 PART II OTHER INFORMATION 22 Item 1. Legal Proceedings 22 Item 1A. Risk Factors 22 Item 6. Exhibits 22 Signatures 22 2 APOLLO SOLAR ENERGY, INC CONSOLIDATED BALANCE SHEETS June 30, 2012 December 31, 2011 (Unaudited) ASSETS Current Assets Cash $ $ Accounts receivable Inventories Prepaid expenses and other current assets Total Current Assets Property, machinery and mining assets, net Assets held for sale Non-marketable investment Investment in and advances to Joint Venture Total Non-current Assets Total Assets $ $ LIABILITIES AND EQUITY Current Liabilities Short-term loans $ $ Account payable - trade Account payable - construction vendors Accrued expenses and other current liabilities Due to stockholders and related parties Total Current Liabilities Stockholders' Equity Preferred stock: $0.001 par value, 25,000,000 shares authorized; 0 shares issued and outstanding as of June 30, 2012 and December 31, 2011 - - Common stock: $0.001 par value, 100,000,000 shares authorized; 51,795,961 sharesissued and outstanding as of June 30, 2012 and December 31, 2011 Additional paid-in capital Treasury stock 2,418,923 shares at cost ) ) Accumulated deficit ) ) Accumulated other comprehensive income Total Stockholders' Equity Total Liabilities and Stockholders' Equity $ $ See accompanying notes to the consolidated financial statements 3 APOLLO SOLAR ENERGY, INC CONSOLIDATED STATEMENTS OF OPERATIONS AND OTHER COMPREHENSIVE INCOME (LOSS) (Unaudited) For the Three months Ended June 30, For the Six Months Ended June 30, Sales $ Cost of goods sold ) Gross profit (loss) ) ) Operating expenses: General and administrative expenses Selling expense Research and development expenses Total operating expenses: Operating loss ) Other income (expense) Interest income (expense), net ) ) ) Equity in loss of Joint Venture ) Gain on investment in Joint Venture Total other income (expense) ) Income(loss) before provision for income taxes ) ) ) Provision for income taxes (credit) ) ) Net income (loss) Foreign currency translation adjustment ) ) Comprehensive income (loss) $ ) $ ) $ ) $ Earnings (loss) per share Basic $ $ ) $ ) $ ) Diluted $ $ ) $ ) $ ) Weighted average shares outstanding Basic Diluted See accompanying notes to the consolidated financial statements 4 APOLLO SOLAR ENERGY, INC CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) For the Six Months Ended June 30, Cash flows from operating activities: Net Loss $ ) $ ) Adjustments to reconcile net loss to net cash provided by(used in) operating activities: Stock-based compensation Interest income from related party loan - ) Gain on investment in Joint Venture ) - Loss in equity of Joint Venture Deferred tax assets - ) Inventory allowance - Depreciation and amortization Changes in operating assets and liabilities: Accounts receivable ) ) Inventory Prepaid expenses and other current assets ) Accounts payable-trade ) Accounts payable-construction ) ) Accrued expenses and other current liabilities ) Net cash provided by(used in) operating activities ) Cash flows from investing activities: Purchase of property and equipment ) ) Net cash used in investing activities ) ) Cash flows from financing activities: Short-term bank loans ) Payment to shareholders - ) Due to related parties ) Net cash provided by (used in)financing activities ) Effect of exchange rate changes on cash ) Net increase (decrease) in cash ) Cash at beginning of period Cash at end of period $ $ Supplemental disclosure of cash flow information Income tax paid in cash $ $ Interest expense $ $ Treasury stock acquired in exchange for loansfrom related parites $
